 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   RONALD BRENNAN JR.,

 9                              Plaintiff,                 Case No. C17-1928-JCC-MLP

10          v.                                             ORDER ON PLAINTIFF’S MOTION
                                                           FOR EXTENSION OF TIME
11   ANTHONY ASTON, et al.,

12                              Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. The discovery deadline is currently

15   June 28, 2019, and the dispositive motions deadline is July 29, 2019. (Dkt. # 218.) Defendant

16   Hatchell’s and Defendants Machyo and Chavez’s separate motions for summary judgment (dkt.

17   ## 192, 193) have been re-noted to June 7, 2019 (dkt. # 218).

18          On May 30, 2019, Plaintiff filed a motion for extension of all deadlines until November

19   2019, asserting that because he has been temporarily transferred from the custody of the

20   Department of Corrections (“DOC”) to the King County Jail, he does not have access to his legal

21   files or research. (Dkt. # 220.) On June 3, 2019, however, Plaintiff filed an opposition to the

22   pending motions for summary judgment. (Dkt. # 221.) On June 7, 2019, Defendant Hatchell filed

23   an opposition to Plaintiff’s motion for extension of time, arguing that his motion should be



     ORDER ON PLAINTIFF’S MOTION FOR
     EXTENSION OF TIME - 1
 1   denied because his response to the motions for summary judgment demonstrates that he has

 2   sufficient ability to litigate while at the King County Jail. (Dkt. # 224.) Defendant Hatchell also

 3   argues that Plaintiff did not point to any specific item that he is missing that prevented him from

 4   appropriately responding to the motions for summary judgment. (Id.)

 5           On June 11, 2019, the Court re-noted Plaintiff’s motion for extension of time for June 21,

 6   2019, because Defendant Hatchell’s opposition brief was untimely and Plaintiff did not have an

 7   opportunity to file a reply. (Dkt. # 225.) The Court directed Plaintiff to address the issues

 8   Defendant Hatchell raised and also explain to the Court how frequently he is able to access the

 9   law library at the King County Jail, what legal documents he currently has access to, and what

10   documents he does not currently have access to that he believes are necessary to litigating this

11   action. (Id.)

12           In reply, Plaintiff explains that his evidence and Defendants’ discovery are currently

13   stored at a facility in Everett, Washington, or in long-term DOC inmate storage in Shelton,

14   Washington. (Dkt. # 226 at 1.) He asserts that he will have no access to these documents until he

15   is transferred back to DOC custody and to his long-term housing assignment. (Id. at 2.) Plaintiff

16   states that he attempted to have a discovery conference with Defendants’ counsel but has not

17   been able to arrange the call. (Id.) He also claims that he never received Defendant Hatchell’s

18   opposition to his motion for extension of time. (Id. at 3.) With respect to his response to the

19   pending motions for summary judgment, Plaintiff points out that he cut and pasted portions of a

20   submission he had already filed with the Court. (Id.) He claims that he has evidence in storage

21   that establishes Defendant Hatchell admitted his wrongs and was sanctioned by his employer.

22   (Id.) Plaintiff also has submitted evidence that he has four hours of access to the legal

23   workstation each week. (Id. at 4.)



     ORDER ON PLAINTIFF’S MOTION FOR
     EXTENSION OF TIME - 2
 1          Having considered the parties’ submissions, the Court will grant in part Plaintiff’s motion

 2   for extension of all deadlines. (Dkt. # 220.) Given that Plaintiff’s discovery and evidence is in

 3   DOC custody and Plaintiff is in King County custody, the Court extends the discovery and

 4   dispositive motions deadlines, as set forth below, to allow time for Plaintiff’s return to DOC

 5   custody.

 6          The Court, however, declines to significantly delay ruling on the pending motions for

 7   summary judgment. Defendant Hatchell argues that he is entitled to summary judgment because

 8   Plaintiff’s claim is barred by the Prison Litigation Reform Act’s (“PLRA”) physical injury

 9   requirement and because he is entitled to qualified immunity. (See Dkt. # 192.) It appears to the

10   Court that Plaintiff would be able to adequately respond to these arguments by conducting legal

11   research at the jail’s legal workstation, which he can access for four hours a week, and drafting a

12   declaration based on his personal knowledge. Although Plaintiff states that he has been unable to

13   obtain copies of documents in Defendant Hatchell’s personnel file (dkt. # 221 at 19), it does not

14   appear that these documents would be material to the legal issues Defendant Hatchell raises in

15   his summary judgment motion.

16          Defendants Machyo and Chavez also argue that they are entitled to summary judgment

17   because Plaintiff did not suffer a physical injury as required by the PLRA and because they are

18   entitled to qualified immunity; they further argue Plaintiff failed to establish that they acted with

19   deliberate indifference and that Defendant Machyo retaliated against him. (Dkt. # 193.) Again, it

20   appears Plaintiff could respond to this motion with legal research and a declaration based on

21   personal knowledge.

22          Although Plaintiff already filed a response brief (dkt. # 221), he did so after he filed his

23   motion for extension of time and at the last minute by cutting and pasting portions of a brief he



     ORDER ON PLAINTIFF’S MOTION FOR
     EXTENSION OF TIME - 3
 1   had already drafted (dkt. # 226 at 3). The Court, therefore, will give him an opportunity to file a

 2   supplemental response by the deadline set forth below. Defendants, likewise, will be permitted to

 3   file supplemental replies. If Plaintiff believes he cannot present facts essential to justifying his

 4   opposition, he may file a motion pursuant to Federal Rule of Civil Procedure 56(d). As noted

 5   above, however, it appears unlikely that such a motion will be necessary.

 6          Based on the foregoing, the Court ORDERS:

 7          (1)     Plaintiff’s motion for extension of all deadlines (dkt. # 220) is GRANTED in part

 8   and DENIED in part.

 9          (2)     The parties shall complete discovery by November 18, 2019, and file dispositive

10   motions by December 18, 2019.

11          (3)     The Clerk is directed to RE-NOTE the pending motions for summary judgment

12   (dkt. ## 192, 193) for July 26, 2019. Plaintiff shall file any response briefs by July 22, 2019, and

13   Defendants shall file any reply briefs by July 26, 2019.

14          (4)     The Clerk is directed to send copies of this order to the parties and to the

15   Honorable John C. Coughenour.

16          Dated this 26th day of June, 2019.


                                                            A
17

18                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
19

20

21

22

23



     ORDER ON PLAINTIFF’S MOTION FOR
     EXTENSION OF TIME - 4
